Citation Nr: 1213237	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder but not to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for partial-complex seizure disorder.

4.  Entitlement to service connection for Gulf War syndrome, specifically claimed as chronic headaches, chronic sleep problems, and chronic dermatological conditions, all due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jennifer Madden, Esq.



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992, with service in Southwest Asia from September 29, 1991 to December 28, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied the claims on appeal.

By a May 2009 determination, the Board denied the issues of entitlement to service connection for bipolar disorder and partial-complex seizure disorder and remanded the other two issues to the RO for additional development.  The Veteran appealed the Board's decision as to the denial of the two issues to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court vacated the May 2009 decision of the Board with respect to the denial of entitlement to service connection for bipolar disorder and partial-complex seizure disorder and remanded the matter for readjudication.  In June 2010, the Board remanded these issues for additional development.  As the requested development has been completed as directed by the May 2009 and June 2010 remands, all of the above noted issues are now before the Board once again for further consideration.

The issue of entitlement to service connection for Gulf War syndrome, specifically claimed as chronic headaches, chronic sleep problems, and chronic dermatological conditions, all due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran did not engage in combat, and the record does not include credible supporting evidence verifying the occurrence of the Veteran's claimed in-service stressors.

2.  The preponderance of the evidence is against finding that the Veteran's other diagnosed psychiatric disabilities, including bipolar disorder, are etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran's seizure disorder is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Service connection for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in July 2004, May 2009, and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May and June 2009 letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization or private attorney and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  In that regard, the Board acknowledges that the above referenced notification letters did not specifically discuss the types of evidence that could be provided to support the Veteran's claim for entitlement to service connection for PTSD based on military sexual trauma (MST); however, the Veteran submitted such evidence of her own volition, including statements of family and friends, or discussed such information that VA attempted to obtain, including her report of her alleged rape in January 1992 to military personnel and her decreased performance in her job duties as evidenced by her performance appraisals.  Thus, the Board finds that the Veteran demonstrated actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard, the Board's May 2009 remand directed that the RO contact the appropriate criminal investigation authority, to include the Air Force Office of Special Investigations (OSI) or other appropriate source, to obtain any criminal report filed by the Veteran or investigation reports regarding her claimed rape in January 1992.  Such efforts were made, but a negative response was received.  Private records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

In addition, records indicate that the Veteran is in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  In general, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits, and there is a potential that such records are relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, however, the SSA decision letter granting entitlement to benefits is of record.  While the SSA letter notes that benefits were rewarded for several of the claims now on appeal, the letter also specifically notes that the award of benefits was based wholly on VA treatment records from February 2004 that are already of record.  As such, the Board finds that a remand to obtain any existing SSA records would be redundant and of no possible benefit to the Veteran. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  As to the Veteran's psychiatric claims, he was afforded VA examinations in September 2004 and July 2009, with an addendum provided in May 2011.  The September 2004 examiner diagnosed PTSD and bipolar disorder and concluded that the PTSD was caused by the Veteran's reported in-service stressor of being involved in a SCUD missile attack and the subsequent collapse of a barracks while she was inside.  The examiner concluded that the bipolar disorder was not related to the Veteran's military service.  The July 2009 VA examiner concluded that the Veteran's reported symptoms did not meet the DSM-IV requirements for a diagnosis of PTSD and concluded that her bipolar disorder was not related to military service.  As will be discussed in greater detail below, the July 2009 examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, her current symptoms, and an objective psychiatric examination.  The Board, therefore, finds the July 2009 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's seizure disorder claim, she was afforded a VA examination in July 2010, wherein the examiner diagnosed atypical seizure disorder and opined that it was less likely as not related to military service.  In reaching that conclusion, the examiner noted the Veteran's assertions and conducted a physical evaluation that included appropriate diagnostic tests and studies.  The Board finds the examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.   See Barr, 21 Vet. App. at 312.

Based on the May 2009 and July 2009 notice letters; the June 2011 and July 2011 responses from Air Force OSI; the July 2009 PTSD VA examination and May 2011 addendum; the July 2010 VA examination for the Veteran's claimed seizure disorder; the association of the Veteran's RO temporary file; and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its May 2009 and June 2010 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  With respect to the Veteran's diagnosed bipolar disorder, such was not diagnosed in service or within one year of service and, as such, service connection on a presumptive basis is not warranted.

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Psychiatric Disorder, to include PTSD and Bipolar Disorder

The Veteran claims that she has current PTSD and bipolar disorder due to her military service.

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

The Veteran alleges that in 1991 while serving in Kuwait or Saudi Arabia a SCUD missile hit a barracks with sleeping soldiers inside.  She and other military police were dispatched to wake the soldiers up and assist them in evacuating the building.  While inside the barracks, the Veteran claimed that the structure collapsed and that she fell from the third or fourth floor to the ground floor or the basement.  In other accounts, the Veteran stated that she witnessed the missile heading toward the barracks from a watchtower and that she ran toward the building to wake the soldiers, but that while she was in the building and before she could get the soldiers out the missile hit and the building collapsed.  There are inconsistent reports of loss of consciousness and blood on her face, but the Veteran asserts that she did not seek treatment following the incident because her unit within several days was transferred to Yemen and she had a lot on her mind.  The Veteran alternately has claimed that after the missile attack and barracks collapse that she returned to the United States for treatment.  In addition, the Veteran contends that in January 1990 or January 1992 she was raped by a fellow service member.  

With respect to the claimed SCUD missile attack on the barracks, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran's contentions mirror facts argued in Suozzi v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. Principi, 16 Vet. App. 124 (2002), in the sense that the Veteran claims she was exposed to a SCUD attack in Kuwait or Saudi Arabia while in a non-combat role.  However, Suozzi and Pentecost involved documented incidents.  In both cases, the existence of the claimed events was confirmed by official sources, as was the involvement of those claimants' units; only individual involvement was questioned.

In this case, the Veteran's service in Southwest Asia occurred multiple months after the cessation of hostilities with Iraq.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's claimed stressor are inconsistent with the objective evidence of record.  As the Veteran's service in Southwest Asia occurred months after the cessation of hostilities in the region, the Board finds the Veteran's representations of a SCUD attack against a barracks in Kuwait or Saudi Arabia during her service in Southwest Asia to be patently incredible.  Moreover, the Board finds it extremely unlikely that had a building large enough to house over 50 service members collapsed while the Veteran was on the third or fourth floor and ended up in the basement that the Veteran would not have required at least precautionary medical attention.  In addition, the Veteran has stated that she was on guard duty and from a watchtower saw the SCUD heading toward the barracks, that she ran towards the building to wake the soldiers, but that the missile struck and collapsed the barracks before she could remove the soldiers.  The Board finds it extremely difficult to imagine that the Veteran would have had time to observe a missile headed for a building, descend from her watchtower, run to the barracks, and ascend at least two flights of stairs before the missile struck and collapsed the barracks with her inside.  

Moreover, the Veteran has told different stories of the events following the barracks attack and collapse, alternately contending that following the incident she was sent to the United States for treatment for injuries and in other statements indicating that she did not receive treatment and that shortly thereafter was sent to Yemen with her unit.  Perhaps most fundamentally, the Veteran has reported that the barracks collapse occurred in Saudi Arabia and on other occasions that it occurred in Kuwait.  All these inconsistencies in her story render her claim highly suspect.  Finally, as will be discussed in greater detail below, given the Veteran's documented history of fabrication, the Board gives extremely little probative value to her claims.  

Given the utter improbability of the Veteran's contentions in light of the timing of her service in Southwest Asia, the absence of any objective supporting evidence of her claim, and her documented history of fabrication, the Board ultimately concludes that her reported stressor of a SCUD missile attack on a barracks in Kuwait or Saudi Arabia is not credible.

In addition, the Veteran claims that she was raped by a fellow service member either in January 1990 or in January 1992.

The Veteran's service personnel and service treatment records are silent as to any complaints of physical harassment or assault.  The Veteran claims that after the rape she isolated herself and that her work performance, as reflected in her performance appraisals, significantly declined.  In that regard, the Veteran's personnel file includes three performance appraisals, from August 1990, August 1991, and August 1992.  Significantly, in the Veteran's August 1990 performance appraisal her supervisor rated her performance as the lowest possible in 5 of 7 categories and did not recommend her for promotion.  The Veteran's August 1991 performance appraisal, by contrast, included evaluations of at least above average in all 7 categories and she was recommended for promotion.  In August 1992, she was rated as average to above average in all 7 categories and again was recommended for promotion.  Of note, the August 1991 evaluation noted that the Veteran volunteered for additional duties, as well as off-duty hours working on the flight's unit Advisory Council and Booster Club representative and rendering outstanding support and ticket sales for Security Police Combat Dining Out.  She also was recognized as outstanding Airman of the Quarter.  The August 1992 evaluation stated that the Veteran had volunteered in her off-duty time to schedule and plan sports activities, which had improved the quality of life of the entire unit.

Thus, the evidence referenced by the Veteran does not support the Veteran's claim of an in-service rape.  While the Board notes that the Veteran had a poor performance evaluation in August 1990, which could arguably support her assertion of a rape in January 1990, her statement that her performance deteriorated thereafter clearly is contradicted by the record.  Indeed, the Veteran's performance substantially improved in the time following the alleged rape, if it occurred in January 1990.  In addition, irrespective of whether the Veteran claims the sexual assault occurred in January 1990 or January 1992, the Board finds it highly significant that the Veteran contended that she thereafter isolated herself, but the record shows the exact opposite, as she was involved in multiple extracurricular volunteer activities in the unit.  

Furthermore, the medical evidence does not demonstrate evidence of emotional or psychiatric problems in service so as to corroborate the in-service stressors.  The Veteran's service treatment records indicate no complaints, treatment, or diagnoses of any psychiatric disorders in service.  In short, the service treatment records are devoid of any findings consistent with the alleged rape or any psychiatric problems.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).  

As noted above, the Veteran contends that she reported the rape to military personnel, but not to civilian authorities.  Again, June and July 2011 responses from OFI indicate no evidence that the Veteran filed a report on the claimed incident.  And the Veteran does not otherwise claim to have sought medical or psychological treatment during her service.  Indeed, in statements she indicated that she repeatedly refused offers to obtain medical care at the time of the incident.  Of potential significance, during multiple subsequent PAP smears, including in February 1992, the Veteran reported no medical problems and did not otherwise discuss the claimed sexual assault.

Again, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the claimed sexual assault are inconsistent, as the Veteran's reports of the claimed incident have varied wildly from one report to another.  

During a September 2004 PTSD VA examination, the Veteran stated that she had been sexually abused by a supervisor in 1990, before being sent to Southwest Asia.  She stated that the incident occurred on New Year's Day evening.  The Veteran stated that she went to a bar with a friend and was the only lady at the bar.  All of the people she was with got drunk and while she was supposed to go back to the dormitory with the friend with whom she had arrived, she found him too drunk and suggested that she leave with the supervisor, who was not too drunk at the time.  The Veteran claimed that she remembered that, instead of taking her back to the dormitory, the supervisor took her to his home.  The Veteran did not have a problem with this and remembered that the supervisor went to his bedroom to sleep and she took off her clothes and slept on the couch with her pantyhose on.  The next thing she remembered was being in the supervisor's bed with him over her raping her.  She got up, ran to the bathroom, and left through a window.  She claimed to have reported the incident to the military police, but that no appropriate action was taken.  The September 2004 examiner noted that the Veteran reported this incident, but not any associated nightmares or reliving of the experience, although she did report difficulty trusting people and having relationships.

In support of her claim, the Veteran submitted letters from her aunt and a friend.  Both individuals confirmed that the Veteran told them the incident occurred in 1990, with the aunt noting specifically January 1, 1990.  The aunt named the individual, noting that he was a staff sergeant and that he worked "on the same Flight" as the Veteran.  Following the incident, the aunt stated that they moved the individual to another shift, but that no other action was taken.  Both individuals noted a psychological change in the Veteran following the incident.  

In June 2009, by contrast, during treatment the Veteran reported that her rape occurred following a New Year's Eve party.  At that time, she stated the incident occurred shortly after her return from Southwest Asia (presumably on January 1, 1992).  She reported that she was happy to see an extended family member and his wife at the party and that she hung out with friends.  There was a man at the party she did not know and indicated that he was standing next to her at one point and that later in the evening she began to feel ill.  Her extended family member was unable to drive her home, but the man she did not know offered to drive her.  She knew that he was in the Air Force and lived off base, so she accepted the offer.  The Veteran did not remember getting in the car, but next remembered awakening in a strange place with him "on top of her" raping her.  After some period of time she asked to go to the bathroom and he got up and let her go.  She claimed to have climbed out a window and ran to a convenience store.

Thus, the record contains multiple reports with significant inconsistencies regarding the claimed rape.  The Board recognizes that given the extremely traumatic nature of such an event, a certain amount of inconsistency is to be expected.  The Board, however, finds it extremely difficult to believe that details such as the identity of the assailant (that is, whether he was unknown to the Veteran or was the Veteran's supervisor) and the approximate date of the incident (either in January 1990 prior to deployment to Southwest Asia or in January 1992 shortly after return from deployment).  There are numerous smaller inconsistencies in the Veteran's stories; for example, whether she was the only woman at the party and how much of the events leading up to the claimed assault she remembered.  Given the foregoing, the Board finds both renditions of the Veteran's claimed sexual assault highly suspect.

The Board also notes additional inconsistencies in the record that call into question the general veracity of the Veteran's reports.  For example, the Veteran has consistently reported two past suicide attempts, one involving slitting her wrists in approximately 1994 and another incident involving a handgun.  With respect to the handgun, the Board notes that the Veteran has reported that she put the gun to her head or in her mouth and pulled the trigger.  On some occasions, she has claimed that the suicide attempt was unsuccessful because the gun was not loaded, while on multiple other occasions she asserted that the gun jammed.  Given the Veteran's rather extensive training with firearms in the military, the Board finds it significant that the Veteran has told such divergent stories regarding this incident.  In addition, multiple medical records explicitly state that the Veteran has a history of fabrication with respect to her symptoms and treatment.  Moreover, the Veteran was convicted and imprisoned for passing forged checks, which demonstrates at the very least a situational lack of honesty.

In support of her claim, the Veteran submitted a March 2004 letter signed by several of the Veteran's treatment providers.  The letter noted current diagnoses of PTSD, Bipolar Disorder II, Partial-Complex Seizure Disorder, and Polysubstance Dependence.  The letter noted a history of childhood sexual abuse, military sexual trauma, and combat-related trauma, specifically noting the reported SCUD missile hit on a barracks with approximately 60 sleeping soldiers.  The letter indicated the Veteran had run into the building to wake the soldiers and that the structure had collapsed when she was on the third floor and that she ended up in the basement.  She lost consciousness for an uncertain duration.  The letter noted that the Veteran's PTSD symptoms included, flashbacks, nightmares, re-experiencing the trauma, intense psychological distress, avoidance behavior, feelings of detachment, diminished interest, sleep problems, irritability, concentration problems, hypervigilence, and exaggerated startle response.  The letter indicated that the Veteran experienced "almost every possible symptom of PTSD."  

The above notwithstanding, in a July 2009 VA examination report the examiner concluded that the Veteran did not meet the requirements for a diagnosis of PTSD, as she did not have episodes of re-experiencing trauma, avoidance, numbing, heightened physiological arousal or associated features.  In addition, she showed no affect when discussing her alleged sexual attack in the military, but showed extensive anxiety when discussing alleged childhood sexual abuse.  Moreover, the Veteran never discussed her claimed involvement in the SCUD missile attack, even though she was asked about experiences in the military that caused anxiety.  

Another letter from a VA psychiatrist, dated in February 2011, noted diagnoses of bipolar disorder, PTSD, and migraines.

In May 2011, the RO sought a clarifying addendum from the July 2009 VA examiner after review of the claims file.  Following review of the claims file, the examiner again opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD at the time of the July 2009 examination and, indeed, stated that to reasonable degree of medical certainty the Veteran had never met the criteria for a diagnosis of PTSD.  By way of explanation, the examiner stated that the Veteran had a personality disorder that complicated her diagnosis and explained the other diagnoses of PTSD, as did her childhood history and current presentation of fabrication.

The Board notes that the claims file also contains VA medical records documenting ongoing treatment for PTSD.  Thus, multiple treating medical professionals have attributed the Veteran's current diagnosis of PTSD to her reports of sexual trauma in-service and the SCUD missile attack on a barracks in Kuwait or Saudi Arabia.  

As noted above, however, the Court has held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The acceptance by one or more medical professionals of the Veteran's claimed sexual assault and involvement with a SCUD missile attack as a basis for a diagnosis of PTSD, therefore, does not mean the Board is required to grant service connection for PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The diagnosis, however, must be attributed to a verified in-service stressor.  As discussed above, the Board concludes the preponderance of the evidence simply does not verify the alleged MST or SCUD missile attack occurred.

In this case, there is insufficient evidence of record supporting the Veteran's claimed in-service stressors.  As discussed above, the Veteran's personnel and treatment records do not support the Veteran's claimed in-service stressors either directly or indirectly.  Indeed, the personnel records show the Veteran's performance ratings improved after her first rating, the performance ratings noted ongoing involvement in multiple extracurricular volunteer activities with her unit, and her service in Southwest Asia was many months following the cessation of hostilities and the use of SCUD missiles in the area.  

In summary, the Board finds that the preponderance of the evidence of record does not show that the Veteran has PTSD related to alleged MST or a SCUD missile attack and, therefore, service-connection is not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bipolar Disorder and all other acquired psychiatric disorders

The Board is cognizant that the Veteran's claim of entitlement to service connection for bipolar disorder encompasses all of her psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, in addition to PTSD the Veteran also has been diagnosed with bipolar disorder, personality disorder, and polysubstance abuse.

As to the Veteran's bipolar disorder, in her May 2004 claim, the Veteran reported bipolar disorder beginning in February 2004.  In her notice of disagreement, she stated that she never had this before entry into the Air Force and that it was acquired during military sexual trauma and combat related trauma.

Service treatment records do not show complaints of or treatment for bipolar disorder or other psychiatric disability.  Information in the service personnel records indicates that the Veteran's medical records were reviewed in November 1992 and it was determined that a physical examination for separation was not required.

VAMC records show the Veteran called in February 2004.  She reported that she had been having problems with depression and this had been building up for some time since she returned from the Gulf War.  She indicated it was becoming worse every year and that she had not had psychiatric treatment and was trying to handle things on her own.  The Veteran was seen the following day and reported that she first knew she had psychiatric problems as of 1994, although her family noticed a change in her personality and moods ever since she left the military.  Assessment included probable bipolar type II.

The claims file contains an April 2004 statement from the Veteran's VA psychiatric care providers.  It was noted that she was currently admitted to the Day Hospital Program, which was an intensive, five days per week treatment program for individuals with severe psychiatric illness.  It was noted the she experienced hypomanic and depressive episodes of bipolar disorder.  VAMC records show continued treatment for bipolar disorder.

The Veteran underwent a VA psychiatric examination in September 2004.  In addition to PTSD symptoms, she reported depressed mood, lack of energy and interest, sleep problem, mood swings, conflicting between feeling of worthlessness and sometime feeling of grandiosity, some racing thoughts at night, difficulty sleeping, and suicidal ideation.  Diagnosis included bipolar disorder.  The examiner did not believe the bipolar disorder was service-connected.

During a July 2009 VA examination for PTSD, the examiner noted that the Veteran's primary psychiatric disability was difficulty with her bipolar disorder and a borderline personality disorder.  The examiner found no connection between these problems and the Veteran's military service.  This conclusion was reiterated in the examiner's May 2011 addendum.

The Board notes multiple diagnoses of bipolar disorder in the record.  As discussed above, many records specifically attribute diagnoses of PTSD to the Veteran's claimed in-service stressors, but the Board has found her reported stressors to be less than credible.  The Board notes that no medical professional has explicitly attributed the Veteran's current bipolar disorder to her military service.  Indeed, the only medical opinion specifically addressing the fact has concluded that there is no relationship between the Veteran's current bipolar disorder and her military service.  To the extent that any diagnosis of bipolar disorder was implicitly based on the Veteran's reported in-service sexual assault or SCUD missile attack, the Board must conclude that the opinions are not credible and of no probative value, as they would be based primarily on a history that the Board has deemed not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran).

The Board has considered the Veteran's representations that her bipolar disorder began as a result of her in-service sexual assault and SCUD missile attack.  As discussed above, the Board finds her reported in-service stressors less than credible.  As such, her attribution of bipolar disorder to these incidents is not credible and is of no probative value.

With respect to the Veteran's diagnosed polysubstance dependence or abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2011); VAOPGCPREC 2-98 (February 10, 1998).  Where the law and not the evidence is dispositive, the claim of service connection for polysubstance dependence or abuse is denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In addition, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2011).  In this case, however, there is no credible suggestion or allegation that the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  In that regard, the Veteran did not seek treatment for psychiatric problems in service or otherwise report psychiatric problems during service.  Since service, no medical professional has determined that the Veteran's personality disorder was aggravated or subject to a superimposed disease or injury in service.  Indeed, the July 2009 VA examination report and May 2011 VA examination addendum, discussed above, concluded that there was no connection between the Veteran's borderline personality disorder and her military service.  As such, service connection for the Veteran's personality disorder is not warranted.

In summary, there is no credible evidence of bipolar disorder during service and the condition was not diagnosed until approximately 2004.  Additionally, competent evidence of record does not relate the Veteran's currently diagnosed bipolar disorder to military service.  Indeed, the only specific medical opinion of record rejects a link between any current bipolar disorder and the Veteran's military service.  The Veteran's representations as to symptom onset or otherwise linking her current bipolar disorder to her claimed in-service sexual assault and SCUD missile attack is not credible and any implicit medical attribution based on the same also is not credible or probative.  Polysubstance abuse is not subject to service connection in this instance, nor is the Veteran's borderline personality disorder.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Seizure Disorder

The Veteran also claims that she has a seizure disorder that was caused or aggravated by her military service.  In her May 2004 claim, the Veteran indicated that her seizure disorder began in February 1991.

The service treatment records indicate that at entrance into service the Veteran denied a history of head injury, periods of unconsciousness, dizziness or fainting spells, or epilepsy or fits.  Contemporaneous neurological examination was normal.  In June 1990, during dental treatment the Veteran denied a history of epilepsy or seizures.  Later in June 1990, the Veteran reported headache, photophobia, left eye pain, and other symptoms.  She was diagnosed with sinusitis.  A July 1990 treatment record documented that the Veteran was in a motor vehicle accident where she hit a stalled car and was subsequently rear-ended.  She reported hitting her jaw on the steering wheel and complained of a dull aching pain on the left side of her jaw, cheek, and forehead.  She also noted a mild headache, but denied loss of consciousness.  On examination, there was pain on palpation of left forehead and left jaw, but no swelling.  The impression was contusion of the left side of the face.  X-rays were negative for fracture.

In February 1991, the Veteran reported a four day history of headache and other symptoms.  She was diagnosed with sinusitis with headache secondary to sinusitis.  Two days later she reported feeling dizzy and light-headed.  This also was attributed to sinusitis.  In February 1992, in another dental treatment record the Veteran failed to indicate a history of epilepsy or seizures.  In June 1992, the Veteran reported experiencing headaches in the back of the head when wearing glasses on duty and lasting about 5 minutes.  In September 1992, the Veteran reported headache, left eye pain, and other symptoms for 2 to 3 days.  The assessment was sinusitis.  Thus, the treatment records are silent for complaints, treatment, or diagnosis of a seizure disorder in service.

The first notation of seizure-like symptoms was in a February 2004 treatment record, wherein the Veteran stated that after failing to take her medication she began to hear shouts and commands, accompanied by flashing lights and shadows.  She stated that she had begun to hear the voices in 1994.  In addition, in a March 2004 VA psychiatric treatment record the Veteran reported the use of cocaine to treat her psychiatric symptoms.  The Veteran also reported a history of auditory hallucinations since 1994, occurring about every 1 to 2 weeks.  She also noted visual hallucinations since 1999, including "a presence" on the left side and flashing lights on the left side.  The symptoms were worsened by sleep deprivation and were without aura or other warning.  The examiner noted a reported history of head injury with a brief period of unconsciousness when a barracks collapsed after a SCUD missile attack in 1990.  It was noted that the Veteran's hallucinations were strongly suggestive of complex partial seizures and that she did have a history of head injury in the Gulf preceding the onset of these symptoms.  The assessment was rule out hallucinations secondary to a seizure disorder.

The claims file contains an April 2004 statement from the Veteran's VA psychiatric care providers.  As discussed above, it was noted that in 1990 she observed a SCUD missile attack and ran into the barracks to wake the soldiers.  While she was on the third floor the structure collapsed and she fell into the basement.  She lost consciousness for some time.  It was noted that she had been recently diagnosed with partial-complex seizures and that she had been experiencing visual and auditory hallucinations consistent with a seizure disorder.  It was further stated that these symptoms developed during her military service and were likely attributed to the in-service head injury as described above.  

The Veteran underwent a CT scan of the head in May 2004.  Brain scan was reported as normal.  In her May 2005 notice of disagreement, the Veteran reported that she had a seizure disorder according to EEG reports and that she never had this as a child all the way up to entry into the military service.  She reported that she witnessed a SCUD attack on a barracks in 1991 and tried to render help but was hurt in the process.

VAMC record dated in March 2006 shows the Veteran was seen for complaints of neck pain.  She reported that her last seizure had been in 2003.  She alleged a remote history of falling from four flights of stairs landing on her back in 1991 while in the Gulf War without residual pain in the neck.  A prior medical history of bipolar disorder with abnormal EEG was noted.  The examiner did not diagnose a current seizure disorder.

The July 2009 VA psychiatric examiner noted an Axis III diagnosis of partial complex seizure disorder.  The only notation in the examination report of a seizure disorder was the March 2004 letter from the Veteran's VA psychiatric treatment providers.  

The Veteran was afforded a VA examination for her claimed seizure disorder in July 2010.  The examiner noted review of the claims file.  The examiner discussed the Veteran's in-service car accident and claimed SCUD missile incident.  The Veteran reported experiencing seizures since returning from the Persian Gulf and described the seizures as involving recurrent stabbing body pains that involved a variety of body parts from her hands to her feet to her mouth.  She also noted fatigue, shakiness, and tremulousness.  The examiner noted the in-service reports of auditory and visual hallucinations from the 1990s.  The Veteran did not seem to associate those symptoms with her seizures.  The examiner noted the EEG results from 2004 indicating mid-temporal rhythmic discharges, which typically are seen in young adults with psychiatric illnesses.  Based on the foregoing and physical examination, the examiner diagnosed atypical seizure disorder.  The examiner noted that the reported symptoms were markedly unusual for a seizure disorder, specifically observing that pain or discomfort is not usually associated with a seizure disorder.  In addition, the examiner observed that there were multiple conflicting descriptions in the claims file about what the seizures were like.  In addition, the examiner noted that the Veteran had not been injured as a result of the seizures, whereas partial complex seizures often resulted in injury as a result of the individual's impaired consciousness.  Moreover, the Veteran's currently prescribed medication was markedly subtheraputic for what one would use in a typical treatment for seizures.  Also, cocaine use was a well-known cause of seizures.  Finally, the Veteran's described head injuries in the automobile accident were unusual in that it did not result in a loss of consciousness.  Based on the foregoing, the examiner concluded that it was less likely than not that the Veteran's current atypical seizure disorder was related to any type of injury sustained in service.

In summary, there is somewhat inconsistent evidence of record as to whether the Veteran has a current seizure disorder.  While the July 2010 VA examiner diagnosed an atypical seizure disorder, the examiner clearly found many of the Veteran's representations problematic and inconsistent with a typical seizure disorder.  The Board notes that other medical providers have assigned a diagnosis of a partial complex seizure disorder.  While the Board finds significant problems with these diagnoses because, as will be discussed, they are based in some part on the Veteran's noncredible representations, the Board need not reach a finding as to whether the Veteran has a current seizure disorder because there is no credible evidence linking any such current seizure disorder to the Veteran's military service.  

In reaching that conclusion, the Board has considered the Veteran's reports that she has a current seizure disorder that began during military service or was otherwise caused or aggravated by military service.  As discussed multiple times above, credibility is an adjudicative and not a medical determination.  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of her in-service injuries and continuity of seizure symptoms are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records do not indicate seizures or symptoms of seizures in service.  The Board acknowledges the documented 1990 automobile accident, but at the time the Veteran denied a loss of consciousness and did not otherwise report symptoms of seizures.  The Board recognizes that the Veteran reported onset of seizures in February 1991 in her initial claim for benefits.  The Board finds it extremely significant that in February 1992 the Veteran failed to indicate a history of seizures or epilepsy in response to a specific question about a history of the foregoing while seeking in-service dental treatment.  Moreover, the Board notes that the Veteran has reported multiple conflicting periods of onset of her claimed seizures.  At the time of her initial complaints of visual and auditory hallucinations, the Veteran reported onset of symptoms in 1994.  These are the symptoms on which the initial diagnoses of a partial complex seizure disorder were made.  Then, at the time of her claim, the Veteran stated that the seizures began in February 1991.  In her May 2005 notice of disagreement, regarding her claimed seizure disorder, the Veteran stated that she was injured during the claimed SCUD attack in September 1991, at least suggesting that she attributed onset of seizures following that incident.  Indeed, during her July 2010 VA examination she confirmed that she began experiencing seizures after returning from the Persian Gulf.  Thus, the Veteran has indicated significantly differing timing of onset of seizure symptomatology, February 1991 before service in Southwest Asia, sometime after returning from Southwest Asia in December 1991, and after service in 1994.  

Thus, in multiple statements the Veteran has attributed the onset of her seizure problems to the loss of consciousness experienced as a result of the SCUD missile attack on the barracks in September 1991.  As discussed above, the Board has found the Veteran's reports of involvement in a SCUD missile attack in 1991 less than credible.  Moreover, given this attribution of symptoms to this noncredible incident and the conflicting statements regarding timing of onset, the Board has serious concerns about all of the Veteran's reported seizure symptoms and onset.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether she experienced seizures beginning at some point in service.  Rather, a February 1992 dental treatment record specifically asked the Veteran whether she had a history of seizures or epilepsy and she failed to indicate such a history.  The Veteran did note a history of other symptomatology in the same list, so she clearly read and considered whether she had a history of seizures or epilepsy.  Moreover, when the Veteran first reported symptomatology attributed by certain medical professionals to a possible seizure disorder, she noted onset in 1994 - or after service.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that her current statements regarding continuity of seizures or seizure symptomatology from service are simply not credible evidence.

In addition, the Board finds the opinions expressed in the July 2010 VA examiner's report credible and probative.  The report was based on an interview of the Veteran, her reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician discussed the absence of loss of consciousness during the 1990 car accident, the symptomatology not consistent with a typical seizure disorder, her conflicting descriptions of what the seizures were like, the absence of injuring herself during the course of a seizure, and the significant under-medication of her condition if it were a typical seizure disorder.  Based on all the evidence, the examiner concluded that it was less likely than not that the Veteran's current atypical seizure disorder was related to any injury in service.  The examiner's conclusion is fully explained and consistent with the evidence of record.

As the Veteran's statements as to the occurrence of the claimed September 1991 SCUD missile attack and subsequent onset of seizure symptomatology are not credible, the Board further finds that the March 2004 and other VA medical providers' opinion linking the Veteran's seizure disorder to service are not compelling.  The conclusions were premised, in part, on the Veteran's representation that she suffered a loss of consciousness after falling several stories when a SCUD missile struck a barracks in Kuwait or Saudi Arabia.  As those statements have been discredited, the opinion is based on inaccurate facts.  The Board need give no weight to a medical opinion based on inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder but not to include PTSD, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for partial-complex seizure disorder is denied.



REMAND

The Veteran also claims entitlement to service connection for Gulf War syndrome.  Despite the extensive development already undertaken, the Board concludes that the issue must again be remanded for additional development.  

In that regard, the Board notes that the matter was remanded in May 2009.  At that time, the Board observed that the Veteran had received treatment for ailments that seemed to fit the cluster symptoms of Gulf War syndrome, but that it was unclear what signs or symptoms of undiagnosed illness the Veteran was claiming was due to her service in the Gulf War.  As such, the Board directed that additional notice be provided to the Veteran requesting her to specifically identify the undiagnosed illness and/or chronic multisymptom illness she is claiming is due to service in the Gulf War.  

Such notice was provided by the RO in July 2009.  The Veteran did not immediately respond.  However, in June 2011, the Veteran's representative submitted a letter specifically arguing that undiagnosed illnesses of chronic headaches, chronic dermatological conditions, and chronic sleep disturbances were due to the Veteran's service in Southwest Asia.

The Veteran's claim was subsequently readjudicated in July 2011.  The Veteran's claim for entitlement to service connection for Gulf War syndrome was denied on the basis that VA had not received any further response or evidence from the Veteran indicating any specific undiagnosed illness or chronic multisymptom illness related to her claim.  

Thus, the Veteran, through her representative, has specifically argued that undiagnosed illnesses of chronic headaches, chronic dermatological conditions, and chronic sleep disturbances were due to the Veteran's service in Southwest Asia.  These contentions, however, have not been considered on the merits by the agency of original jurisdiction.  As such consideration by the Board in the first instance would be prejudicial to the Veteran, remand is required to afford the AOJ the opportunity to consider the argument.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In so doing, the Board notes that several in-service treatment records involve the above reported symptoms.  For example, in February 1989, the Veteran reported a 2 day history of fatigue, sore throat and headache.  The examiner noted that it was a sinus headache and assessed exudative tonsillitis.  In May 1989, the Veteran reported a headache similar to what had been termed a migraine in the past.  Additional service treatment records, discussed above, also included reports of headaches.  In January 1990, the Veteran was diagnosed with seborrheic dermatitis.

After service, there are multiple records of headache, skin problems, and sleep difficulties.  In addition, the Veteran was afforded a VA skin examination in August 2004 and headaches and/or sleep problems were contemplated and discussed in July 2009 and July 2010 VA examination reports.

The Board also notes specific diagnoses of record, including migraine headaches, chronic tension headaches, dermatitis and other skin disabilities, that potentially impact the Veteran's claim.  Should the RO conclude that entitlement to service connection is not warranted under the provisions of 38 C.F.R. § 3.317 in light of a current diagnosis of the claimed condition, consideration should also be afforded to the claims on a direct basis pursuant to 38 C.F.R. § 3.304.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The RO should also take the opportunity to obtain relevant VA treatment records from March 2006 to the present and any other development deemed appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated from March 2006 to the present.  

2.  In addition, the RO should undertake any other indicated development deemed appropriate under the law and then readjudicate the claim.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) should be provided to the Veteran and her representative, and an appropriate period of time should be provided for response before the case is returned to the Board.  Any SSOC should consider the claim under both the provisions of 38 C.F.R. § 3.317 and 38 C.F.R. § 3.304.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


